                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

RICHARD LEE SIMKINS, III,

       Plaintiff,                                    Case No. 3:19-cv-227

vs.

CHRISTOPHER MCINTOSH, et al.,                        District Judge Walter H. Rice
                                                     Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

  REPORT AND RECOMMENDATION1 THAT: (1) PLAINTIFF’S COMPLAINT BE
  DISMISSED WITHOUT PREJUDICE; AND (2) THIS CASE BE TERMINATED ON
                            THE COURT’S DOCKET
______________________________________________________________________________

       This civil case is before the Court for a sua sponte review of the complaint filed by pro se

Plaintiff Richard Lee Simkins, III pursuant to 28 U.S.C. § 1915(e)(2). Doc. 1-1. Plaintiff filed a

motion for leave to proceed in forma pauperis (“IFP”) (doc. 1), which the Court granted by

separate order. The Court, however, held service of the complaint pending a review under

§ 1915(e)(2). It is appropriate for the Court to conduct this review sua sponte prior to issuance of

process “so as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       In accordance with 28 U.S.C. § 1915(e)(2), this Court must perform an initial review of

the instant action. McGore v. Wrigglesworth, 114 F.3d 601, 604-05 (6th Cir. 1997). Upon review,

the Court must dismiss any case it determines is “frivolous or malicious,” fails to state a claim

upon which relief can be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B). Courts, including the Sixth Circuit, have concluded that


       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
“[a] duplicative action is subject to dismissal for frivolity or malice under § 1915(e)[.]” Hudson

v. Hood, No. 17-1455, 2018 WL 5294849, at *1 (6th Cir. Aug. 28, 2018); see also Bailey v.

Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988). This is so even where the defendants in a newly

filed action differ from those named in an earlier filed suit. See English v. Runda, No. 88-6302,

1989 WL 51408, at *1 (6th Cir. May 18, 1989); see also Bailey, 846 F.2d at 1021.

        The allegations set forth by Plaintiff in the complaint here are largely the same allegations

he asserts in a separately filed civil action that remains pending before the Court. See Simpkins v.

Grandview Hosp., No. 3:18-CV-309, 2019 WL 3083349, at *1 (S.D. Ohio May 17, 2019), report

and recommendation adopted in part, rejected in part, No. 3:18-CV-309, 2019 WL 3369440 (S.D.

Ohio July 26, 2019) (hereinafter referred to as “the 2018 case”). Although the complaint in this

case names a number of different Defendants than were named in the 2018 case, the allegations

asserted here arise from the same facts and circumstances presented in that action. See id.; see

also doc. 1-1 at PageID 12-31. Because Plaintiff’s complaint here is duplicative of the 2018 case,

and because the claims and parties against whom Plaintiff seeks to assert claims here could

potentially be joined by the filing of an amended complaint in that case, the undersigned concludes

that, based on the foregoing authority, this case should be dismissed without prejudice.

        Accordingly, the undersigned RECOMMENDS that: (1) this case be DISMISSED

WITHOUT PREJUDICE; and (2) this action be TERMINATED on the Court’s docket. The

Clerk is ORDERED to mail a copy of this Report and Recommendation to all named Defendants.



Date:   August 26, 2019                               s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge




                                                  2
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                3
